third party communication date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b06 postf-137295-12 uilc date date to john f eiman senior counsel cc lb_i nrc hou from brenda m stewart senior counsel branch passthroughs special industries subject request for advice --- taxpayer this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer -------------------------------- country ----------------------------- ------------------------------------------------------------------------------------------ ------------------------ firm law deposit ------------------------------------------- -------------- firm sub1 ------------------------------------------------------------- firm sub2 ------------------------------------------------ c1 ---------------------------------------------------------------------------- postf-137295-12 c2 c3 c4 ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------- agreement -------------------------------------------------------- taxpayer sub1 -------------------------------------------- taxpayer sub2 ---------------------------------------- taxpayer sub3 ------------- -------------------------------------------------------------------- taxpayer sub4 ------------------------------------- ------ ------ ------ ------ ------ ------ ------ ------ ------ ------ year year year year year year year year year year x y z --- --- --- postf-137295-12 issue should taxpayer’s agreements be treated for united_states federal_income_tax purposes as leases of mineral_interests or as sale transactions conclusion for all taxable years involved year year year year year and year taxpayer’s agreements are correctly treated as leases of mineral_interests for federal_income_tax purposes facts taxpayer is a ------------ energy company with worldwide operations in many countries including country as explained below taxpayer conducts its business in country through wholly-owned subsidiaries that are members of taxpayer’s affiliated_group firm is a ---------------- corporation established by law and is responsible for all phases of the oil_and_gas industry in country firm manages ----------------------------- ------------------------------------- operations on behalf of the government of country ------ --------------------------------------------------------------------------------------- in year deposit was discovered in country firm devised a plan to produce - ------------------------------ from deposit and market the product to ----------------------------- ---------------- markets the operations and activities of firm’s endeavor in deposit were accomplished in part through firm sub1 and firm sub2 firm sub2 is a country joint_venture company established to produce and sell hydrocarbons from deposit furthermore firm sub2 serves as an operating company on behalf of the owners of certain exploration and development rights in deposit the owners include ------------- companies ---c1 ---c2 ---c3 and ---c4 collectively the ------------- companies these ------------- companies were formed under agreements among country firm and taxpayer which granted firm and taxpayer permission to develop the resources of certain areas in exchange for the payment of royalties to country the ------------- companies are characterized as foreign_partnerships for u s income_tax purposes ---c1 ---c2 and ---c3 are owned by firm roughly x and taxpayer roughly y through taxpayer sub1 which is an affiliated member of taxpayer’s consolidated_group taxpayer sub1’s z interest in ---c1 and y interest in ---c2 is directly owned while it owns its y in ---c3 through taxpayer sub2 a disregarded foreign_entity ---c4 is owned by firm majority shareholder taxpayer and various other foreign minority shareholders ---c4 is treated as a partnership for u s tax purposes postf-137295-12 taxpayer owns its interest in ---c4 through taxpayer sub3 an affiliated member of taxpayer’s consolidated_income_tax_return taxpayer sub3’s interest in ---c4 is in turn owned through taxpayer sub4 a disregarded foreign_entity the ------------- companies entered into ----------------- agreements ---as with firm the ---as establish the rights responsibilities terms and conditions that govern each party’s conduct and operations in the development of country’s deposit under the applicable agreements including royalties payable in cash to country the first royalty payments made to country by ---c1 ---c2 ---c3 and ---c4 occurred respectively in year year year and year from their inception taxpayer has treated the agreements as oil_and_gas leases for united_states federal_income_tax purposes accordingly taxpayer has recognized its share of production from properties subject_to the agreements as gross_income and claimed its share of the royalty payments on such production which the ------------- companies made to the government of country as deductions or through cost_of_goods_sold lease method in year and year taxpayer submitted to examination affirmative adjustments with regard to the following entities and taxable years ---c1 and ---c2 year year year year ---c3 year and ---c4 year hereinafter the claims the adjustments in the claims propose to change the u s income_tax treatment of the agreements from the lease method to a sale method law and analysis in the internal_revenue_service prepared g_c_m 1941_1_cb_214 an opinion that embodied most of the basic principles governing transactions in the oil_and_gas industry the factual scenario presented in the request was quite complex involving six separate parties the opinion methodically applied the then-recent high court decisions to the complexities of the facts before it and held that five of the six parties retained economic interests in the transaction the opinion noted that a sale of capital assets is not involved in a lease agreement in which the lessor in consideration of a bonus or lump sum cash payment made at the time the lease was executed and stipulated royalties measured either by a percentage of production under the lease or by a stated sum per unit extracted and sold which are payable over the entire lease life grants a lessee the right to enter upon and use the land for purposes of exploitation citing 287_us_308 and 287_us_103 g_c_m date generally obsoleted all general counsel memoranda issued prior to enactment of the internal_revenue_code of date except those published in the internal_revenue_bulletin g_c_m date noted in part that g_c_m had been published in the internal_revenue_bulletin and was still current postf-137295-12 thus generally whether a transaction is classified as a sale_or_exchange or as a lease or sublease depends on the nature of the interest transferred and the interest retained burnet u s pincite under a lease the lessee acquires merely the privilege of exploiting the land for the production of oil_and_gas for a certain period id the lessor parts with no capital interest in the oil_and_gas in place although the lessee acquires a capital interest upon the execution or assignment of a lease g_c_m c b pincite the lessor does not sell an interest to the lessee g_c_m c b pincite instead the lessee acquires an interest by assuming the obligation to develop and operate the property id a few years prior to the issuance of g_c_m the supreme court in 287_us_551 addressed the question of how to determine whether a given transaction involved a sale or a lease of natural_resources in that case the court refused to distinguish between lessors and sub-lessors or assignors of leasehold interests who by stipulation for royalty payments reserved an interest in production coextensive with the leasehold life the court held that the bonus payment oil payments and royalty payments involved in the case were all ordinary_income to the sub-lessor or assignor subject_to the depletion_allowance rather than proceeds from the sale of capital assets id pincite the court also refused to distinguish between leases governed by varying state laws which apply different rules as to when technical title to oil_and_gas passes to the lessee on the ground that the economic consequences to the lessor are the same in all cases that is the value of the lessor’s interest is lessened by the extraction of oil the court stressed the general view that each person having a right to share in the oil produced or the proceeds from its sale irrespective of the legal form of the interest in the property has an economic_interest in the oil_and_gas in place to which the depletion provisions are applicable id pincite likewise the right to depletion figured prominently in many of the early supreme court oil_and_gas cases the court in palmer v bender noted that there was nothing in the statute or regulations providing for depletion that confined the depletion_allowance to those who are technically lessors id pincite the language of the depletion statute is broad enough to provide at least for every case in which the taxpayer has acquired by investment any interest in the oil in place and secures by any form of legal relationship income derived from the extraction of the oil to which he must look for a return of his capital t he lessor’s right to a depletion_allowance does not depend upon his retention of ownership or any other particular form of legal_interest in the mineral content of the land it is enough if by virtue of the leasing transaction he has retained a right to share in the oil produced if so he has an economic_interest in the oil in place which is depleted by production id pincite see also sec_1_611-1 of the income_tax regulations the supreme court has indicated that while the economic_interest test was developed to determine whether a taxpayer was entitled to a deduction for depletion the same test applies for determining whether proceeds are taxable as capital_gains or as ordinary_income 328_us_25 because these early postf-137295-12 supreme court oil_and_gas tax cases often addressed which person or entity was entitled to claim depletion on a certain economic_interest this analysis helps glean whether proceeds are taxable as capital_gains or as ordinary_income and thus whether transactions involve sales or leases of the oil_and_gas property one such early supreme court case was 310_us_404 in anderson the real question before the supreme court was who had a capital_investment in the oil_and_gas in place and what was the extent of their interest the court addressed a sale of oklahoma reserves in the ground and fee interests in land for dollar_figure of which dollar_figure was to be paid in cash and dollar_figure to be paid_by either the taxpayer-buyer making payments in_kind of oil production to the seller or by the taxpayer-buyer selling some of the fee interests the seller in anderson was not dependent entirely upon the production of oil for the deferred payments the payments could have been derived from the sales of the fee title to the land conveyed and it is clear that payments derived from such sales would not be subject_to an allowance for depletion of the oil reserves because no oil would have been severed from the ground an allowance for depletion upon the proceeds of such a sale would result in a double depletion deduction first to the seller then to the buyer-taxpayer upon production of the oil therefore the seller did not retain an economic_interest the transaction was a sale the taxpayer-buyer in anderson attempted to rely on a similar case of 301_us_655 where the assignor seller of certain oil leases had the right to a specified sum of money payable out of a specified percentage of oil or the proceeds received from the subsequent sale of such oil if as and when that oil was produced the question in perkins was whether the taxpayer-assignee buyer had to report as its own income a total of dollar_figure to be paid to the assignor seller of the leases in question through the specified oil production the supreme court in perkins decided that the provision in the lease for payments solely out of oil production should be regarded as a reservation from the granting clause of an amount of oil sufficient to make the agreed payments and should be given the same consequences as a provision for oil royalties and not be considered income to the taxpayer-assignee in perkins the court held that the arrangement is equivalent to a provision for royalties based on reservation of an economic_interest therefore the transaction involved a lease the difference in the results in perkins and anderson came down to the presence in anderson of the reservation of an additional type of security for the deferred payments notwithstanding the fact that the parties in anderson had agreed that the only income from the properties in dispute was actually derived from oil production in the instant case payments cannot be made from future sales of the fee interest as well as from production there are no guarantees of what the oil payments will total in the future consequently here as in perkins the arrangement is equivalent to a provision for royalties based on reservation of an economic_interest which is present in a lease transaction postf-137295-12 thus the substance of the agreements as well as their form supports continued use of the lease method the government owns all the minerals in the ground in country in order to reach that mineral wealth a lessee must contract with the government the form of the contractual relationship is a lease meaning that the government is giving up a portion of its rights to the mineral production in order to secure substantial development and operational activity in the subject properties in return the government receives cash royalties on all ---- and --------------- produced pursuant to each agreement and in the case of ---c3 and ---c4 royalties on ---------- ------------------------------ as well furthermore the internal_revenue_service has already ruled that similar arrangements in another country should be treated as leases for income_tax purposes revrul_76_215 1976_1_cb_194 addresses production sharing contracts that a taxpayer entered into with pertamina the indonesian national oil company the ruling involved several production sharing contracts under which pertamina and the taxpayer divided production in a ratio pertamina would then pay of its percent share into the indonesian treasury retaining percent in addition the taxpayer was required to make certain exploration investments in each of the first six years of the contract pay pertamina a signing bonus upon execution of the contract make various charitable_contributions and pay pertamina a production bonus when production reached a certain level the taxpayer would also have to pay for all equipment used in the operations and all expenses_incurred in exploration development extraction production transportation and marketing to recover the foregoing expenditures the taxpayer must look solely to the extraction of oil or gas or the income therefrom while revrul_76_215 primarily addresses whether the portion of pertamina’s share of production that was transferred to the indonesian treasury can be considered creditable_foreign_taxes another underlying issue namely the nature of the amounts transferred to the indonesian government dictates the answer the ruling notes that the indonesian government has legal_title to all oil located in indonesia further the indonesian government must look solely to a percentage of production under the production sharing contracts for compensation_for the exhaustion of its oil deposits thus the ruling concludes the indonesian government’s share of production is a royalty not a tax the word royalty as used in an ordinary oil_and_gas lease generally refers to a share of the product or profit reserved by the owner for permitting another to use the property 33_bta_478 citing hill v roberts s w national gas co v stewart n e it is compensation_for the privilege of drilling and producing oil_and_gas and consists of a share in the product sneed b t a pincite citing bellport v harrison pac unlike rent it represents a division or sharing of the production or its proceeds g_c_m such a royalty is gro sec_2 at one time the presence of a dominating purpose of the parties to a transaction to secure development and operation of the property was a determining factor on the question of lease versus sale but that is no longer the case see revrul_69_352 1969_1_cb_34 superseding g_c_m 1952_2_cb_22 postf-137295-12 income taxable in the hands of the lessor upon which the lessor is entitled to a reasonable allowance for depletion sec_1_613-2 the lessee on the other hand does not include the amount of the lessor’s royalty in the lessee’s own gross_income nor does he include the royalty amount in the gross_income_from_the_property upon which the lessee’s own statutory depletion_allowance is based id it is axiomatic that there can be only a single allowance for depletion on a given barrel of oil 293_us_312 in contrast to a lease proceeds realized from a sale of oil_and_gas_properties or an interest therein are not subject_to the depletion_allowance since such proceeds are not derived from the production and sale of oil_and_gas anderson u s pincite taxpayer’s case and revrul_76_215 are very similar in that the government has legal_title to all oil located in country the government must look solely to a percentage of production under the agreements for compensation_for the exhaustion of its oil deposits and the government’s share of production in substance represents a royalty since a royalty is clearly an economic_interest it follows that the agreements should all be considered leases for income_tax purposes and follow taxpayer’s established lease method lastly when determining whether a given transaction involves a sale or a lease the sale and lease labels placed on a transaction by its participants are not necessarily dispositive the case of 428_f2d_347 5th cir provides one such example the court in rutledge said that the proper application of the economic_interest test under the circumstances of that case required that it look beyond the language of the agreements in issue the court concluded that the purported conveyance of sand and gravel in place under the circumstances in that case was in substance nothing more than a grant of operating rights to mine hard minerals at a fixed unit price for materials removed consequently the taxpayer retained an economic_interest in the minerals in place in the two tracts it was not for tax purposes a sale of capital assets therefore an oil_and_gas leasing transaction occurs when the taxpayer as owner of the operating rights assigns all or part of such rights to another person for no immediate consideration or for cash or its equivalent and retains a continuing non-operating interest in production it does not matter if the operative documents are entitled agreements or leases it does not matter if the rights involved are described as royalties or production payments both are economic interests none of the agreements mention the word lease but that does not mean that they are not treated that way for income_tax purposes the substance of the agreements clearly requires that they be treated as leases and their operations should be reported in accordance with the lease method for united_states federal_income_tax purposes accordingly the agreements should be reported by taxpayer in accordance with the lease method because the substance of the agreements supports treatment postf-137295-12 under the lease method and the substance of the agreements does not support treatment as sales transactions case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
